896 F.2d 1383
283 U.S.App.D.C. 85
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Reginald O. MORTON, Appellant,v.UNITED STATES of America.
No. 89-3057.
United States Court of Appeals, District of Columbia Circuit.
March 9, 1990.

Before WALD, Chief Judge, and MIKVA and HARRY T. EDWARDS, Circuit Judges.
ORDER
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  Because appellant has finished serving his sentence and has sought only a reversal of the district court's order revoking his probation, this case is moot.  This case does not fall within the narrow exception to the mootness doctrine for cases that are "capable of repetition, yet evad[e] review."   See Weinstein v. Bradford, 423 U.S. 147, 149 (1975).  For the foregoing reasons, it is


2
ORDERED AND ADJUDGED that this appeal be dismissed as moot.  It is


3
FURTHER ORDERED, by the court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).